          CC: Superior Court of CA County of Riverside, RIC1819859



  1

 2
                                                                                               JS-6
 3

 4

 5

 6

 7
 g                                    UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
 9      HPA BORROWER 2016-2 ML LLC,                         CASE NUMBER:
10

11                                                                    ED CV 18-2500-R (SPx)
                                                Plaintiff
12                              v.

13      SHAWENTI SHEATS,et al.,
                                                                 ORDER REMANDING CASE TO
14                                                                     STATE COURT
15
                                          Defendant(s).


17             The Court sua sponte REMANDS this action to the California Superior Court for the

18 County of ~verside                       for lack of subject matter jurisdiction, as set forth below.
19 II          "The right of removal is entirely a creature of statute and `a suit commenced in a state

20 II court must remain there until cause is shown for its transfer under some act of Congress."'
21 Svn~enta Croy Protection, Inc. v. Henson, 537 U.S. 28, 32(2002)(quoting Great Northern R. Co.

22 v. Alexander,246 U.S. 276,280 (1918)). Where Congress has acted to create a right of removal,

23 those statutes are strictly construed against removal jurisdiction. dI      Nevada v. Bank of America
24 Corp•,672 F.3d 661,667(9th Cir. 2012); Gaus v. Miles, Inc., 980 F.2d 564, 566(9th Cir. 1992).

25             Unless otherwise expressly provided by Congress, a defendant may remove "any civil
26 action brought in a State court of which the district courts of the United States have original

27 jurisdiction." 28 U.S.C. 4 1441(a); Dennis v. Hart, 724 F.3d 1249, 1252(9th Cir. 2013). The

28 removing defendant bears the burden of establishing federal jurisdiction. Abrego Abre~o v




      CV-136(12/14)                    ORDER REMANDING CASE TO STATE COURT                            Page 1 of 3
 1   Dow Chemical Co.,443 F.3d 676,682(9th Cir. 2006); Gaus,980 F.2d at 566-67. "Under the plain
 2   terms of 4 1441(a), in order properly to remove [an] action pursuant to that provision,[the

 3   removing defendant] must demonstrate that original subject-matter jurisdiction lies in the federal
 4   courts." Svn~enta Crop Protection, 537 U.S. at 33. Failure to do so requires that the case be

 5   remanded, as "[s]ubject matter jurisdiction may not be waived, and ...the district court must

 6   remand if it lacks jurisdiction." Kelton Arms Condo. Owners Assn v. Homestead Ins. Co., 346

 7   F.3d 1190, 1192(9th Cir. 2003). "If at any time before final judgment it appears that the district

 8   court lacks subject matter jurisdiction, the case shall be remanded." 28 U.S.C. 4 1447(c). It is

 9 "elementary that the subject matter jurisdiction of the district court is not a waivable matter and
10   maybe raised at anytime by one of the parties, by motion or in the responsive pleadings, or sua

11   sponte by the trial or reviewing court." Emrich v. Touche Ross & Co.,846 F.2d 1190, 1194 n.2

12 (9th Cir. 1988).

13            From a review of the Notice of Removal and the state court records provided, it is evident

14   that the Court lacks subject matter jurisdiction over the instant case, for the following reasons.

15       Q No basis for federal question jurisdiction has been identified:
16
                  Q The Complaint does not include any claim "arising under the Constitution,laws,
17                  or treaties of the United States." 28 U.S.C. g 1331.
18
                  ❑ Removing defendants) asserts that the affirmative defenses at issue give rise to
19                  federal question jurisdiction, but "the existence offederal jurisdiction depends
                    solely on the plaintiff's claims for relief and not on anticipated defenses to those
20                  claims." ARCO Envtl. Remediation. L.L.C. v. Dent. of Health and Envtl. Oualitv.
21                  213 F.3d 1108, 1113 (9th Cir. 2000). An "affirmative defense based on federal law"
                    does not "render[] an action brought in state court removable." Berg v. Leason, 32
22                  F.3d 422,426 (9th Cir. 1994). A "case may not be removed to federal court on the
                    basis of a federal defense ...even if the defense is anticipated in the plaintiffs
23
                    complaint, and even if both parties admit that the defense is the only question truly
24                  at issue in the case." Franchise Tax Bd. v. Construction Laborers Vacation Trust,
                    463 U.S. 1, 14(1983).
25

26                0 The underlying action is an unlawful detainer proceeding, arising under and
                    governed by the laws of the State of California.
27

28




     CV-136 (12/14)                  ORDER REMANDING CASE TO STATE COURT                          Page 2 of 3
 1
         ❑✓     Diversity jurisdiction is lacking:
 2
 3                ~ Every defendant is not alleged to be diverse from every plaintiff 28 U.S.C. 4
                    1332(a).
 4
 5                0 The Complaint does not allege damages in excess of $75,000, and removing
                    defendants) has not shown, by a preponderance of the evidence, that the amount
 6                      in controversy requirement has been met. dI     Abrego Abre~o,443 F.3d at 683.

 ~                 ❑Q   The underlying unlawful detainer action is a limited civil action that does not
 g                      exceed $25,000.

 9 IT IS THEREFORE ORDERED that this matter be, and hereby is, REMANDED to the Superior

10 Court of California listed above,for lack of subject matter jurisdiction.
              All pending motions are hereby VACATED. The Clerk shall close this action.
11
     IT IS SO ORDERED.
12
                      12/4/2018
          Date:
13
                                                                      United States District Judge
14

15

16
17

18

19

20

21

22

23

24

25

26

27
28




     CV-136 (12/14)                     ORDER REMANDING CASE TO STATE COURT                          Page 3 of 3
